DETAILED ACTION
Response to Arguments
Applicant’s arguments and amendment, filed 5/19/2022, with respect to the objection of the claims and the rejection of claims under 35 USC 112(b) have been fully considered and are persuasive.  The objection of the claims and the rejection of claims under 35 USC 112(b) have been withdrawn. 
Applicant’s arguments with respect to claims previously rejected under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record specifically challenged in the argument. Applicant’s arguments filed 5/19/2022 regarding claims 6-10 are drawn to amended subject matter and are addressed in the claim rejection below.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0056309 A1 to Gupta (hereinafter “Gupta”). 
	For claim 6, Gupta discloses a woven textile fabric (abstract and para 0006), comprising: 
a warp yarn comprising regenerated cellulosic fiber and cotton fiber (para 0011); and 
a weft yarn interlaced with the warp yarn, the weft yarn comprising a polyester filament (para 0011);
Gupta does not explicitly disclose wherein the regenerated cellulosic fiber is present in an amount ranging from 5% to 10%, the cotton is present in an amount 51% to 64% and the polyester is present in an amount ranging from 26% to 48%.
However, Gupta does teach the woven fabric composition may comprise 50-60% cotton, 15-25% regenerated cellulose fiber and 25-35% polyester (para 0006) and more specifically, wherein the weight of the cotton fiber to Lyocell fiber (a regenerated cellulosic fiber) may be a 75:25 ratio, or in the case of 51% cotton, 12.75% Lyocell. Gupta also provides it will be understood by those skilled in the art that various modifications in form and detail may be made therein without departing from or offending the spirit and scope of the invention (para 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Gupta would be modified to comprise the claimed ranges for purposes of providing a desired balance of performance parameters, including but are not limited to smoothness, shine, wrinkle-resistance, luster, drying properties, color retention, dimensional stability. For example, Gupta teaches cotton blended with Lyocell provides a dry feel to human skin and provides better moisture transportation compared to 100% cotton (para 0013). Blending Lyocell with cotton provides better stability during weaving as compared to 100% Lyocell and provides a smooth appearance and soft feel with no wrinkles as compared to 100% Cotton (para 0019). Gupta provides a fabric that “optimiz[es] moisture and thermal conductivity” (para 0003). Therefore, one skilled in the art would be motivated to find an optimum or workable range of material proportions for balancing these performance parameters. The claimed values to not provide any unexpected results in light of Gupta’s teachings. It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen result, to modify Gupta to have the claimed dimensions because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 [R-5].

For claim 7, Gupta does not explicitly disclose the woven textile fabric of claim 6, wherein the regenerated cellulosic fiber is present in an amount of 7%, the cotton is present in an amount of 64%, and the polyester is present in an amount of 29%.  
However, Gupta teaches the general conditions of the claimed invention and motivation for using similar quantities of material (see discussion for claim 6). It would have been obvious to one having ordinary skill in the art before the effective filing date wherein the regenerated cellulosic fiber is present in an amount of 7%, the cotton is present in an amount of 64%, and the polyester is present in an amount of 29%, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 8, Gupta teaches the woven textile fabric of claim 6, comprising a 1/1 plain weave, a 2/1 twill weave, a 4/1 satin weave, a Dobby weave, a Jacquard weave, any reverse or derivative of the same, or any combination of the same (para 0010). 

	For claim 9, Gupta teaches a bed linen comprising the woven textile fabric of claim 6 (para 0014). 

	For claim 10, Gupta does not explicitly disclose the woven textile fabric of claim 6, comprising a thread count in a range from 600 to 2000.  
	However, Gupta teaches a thread count in the range of 300-1500 (para 0010). Gupta teaches the general conditions of the claimed invention. It would have been obvious to one having ordinary skill in the art before the effective filing date wherein the woven textile fabric of claim 6 comprises a thread count in a range from 600 to 2000 since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 16, Gupta does not explicitly disclose the woven textile fabric of claim 6, the warp yarn further comprising a warp count ranging from 30 s count to 80 s count and the weft yarn further comprising weft count ranging from 6 denier to 30 denier.
	However, Gupta teaches the blended warp yarn has a count ranging from 40 Ne to 60 Ne; each of the plurality of weft yarns is a continuous polyester filament; and the linear mass density of the polyester filament is in the range 10 to 50 D (Denier) (para 0011). Gupta teaches the general conditions of the claimed invention. It would have been obvious to one having ordinary skill in the art before the effective filing date wherein the warp yarn further comprising a warp count ranging from 30 s count to 80 s count and the weft yarn further comprising weft count ranging from 6 denier to 30 denier since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

For claim 17, Gupta does not explicitly disclose the woven textile fabric of claim 10, the warp yarn further comprising a warp count ranging from 30 s count to 80 s count and the weft yarn further comprising weft count ranging from 6 denier to 30 denier.
	However, Gupta teaches the blended warp yarn has a count ranging from 40 Ne to 60 Ne; each of the plurality of weft yarns is a continuous polyester filament; and the linear mass density of the polyester filament is in the range 10 to 50 D (Denier) (para 0011). Gupta teaches the general conditions of the claimed invention. It would have been obvious to one having ordinary skill in the art before the effective filing date wherein the warp yarn further comprising a warp count ranging from 30 s count to 80 s count and the weft yarn further comprising weft count ranging from 6 denier to 30 denier since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	
	For claim 18, Gupta teaches the woven textile fabric of claim 6, the weft yarn further comprising single filament yarns (a continuous polyester filament, para 0006). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of JP S621266 Y2. 
	For claim 19, Gupta does not explicitly disclose the woven textile fabric of claim 18, the weft yarn further comprising multiple filament yarns.  However, attention is directed to JP S621266 Y2 teaching a cotton yarn and texture weave textiles of polyester multifilament system used for bedding (see section titled “Detailed explanation of the device”). Specifically, JP S621266 Y2 teaches a substantially untwisted polyester multifilament woven with cotton (see section titled “the scope of the claim for utility model registration”). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Gupta would be modified wherein the weft polyester yarn is a multifilament untwisted yarn, as taught by JP S621266 Y2, for purposes of providing a bedding layer textile with improve hygroscopicity, improved insulative properties, and increased flexibility of the textile.   

	For claim 20, the modified Gupta does not explicitly disclose the woven textile fabric of claim 6, the weft yarn further comprising a multi filament untwisted yarn. However, attention is directed to JP S621266 Y2 teaching a cotton yarn and texture weave textiles of polyester multifilament system used for bedding (see section titled “Detailed explanation of the device”). Specifically, JP S621266 Y2 teaches a substantially untwisted polyester multifilament woven with cotton (see section titled “the scope of the claim for utility model registration”). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Gupta would be modified wherein the weft polyester yarn is a multifilament untwisted yarn, as taught by JP S621266 Y2, for purposes of providing a bedding layer textile with improve hygroscopicity, improved insulative properties, and increased flexibility of the textile.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732